Order of the Family Court, New York County, entered May 31, 1968, insofar as it grants a protection order against appellant, unanimously reversed on the law and -on the facts, without costs and without disbursements, and the petition dismissed. In this dispute involving a husband and wife, it was claimed by the wife that her husband slapped her once during an altercation in which she was clearly shown to be the initiator. The husband denied striking her and testified that he merely attempted to protect himself against her attack. We have examined the record carefully and find that the allegations of the petition were not established by a fair preponderance of the evidence. Concur—■ Stevens, P. J., Markewich, Nunez and 'Steuer, JJ.